DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the amendment filed on 4/12/2022.
Claims 1, 3, and 8-10 have been amended and are hereby entered.
Claim 7 has been canceled.
Claims 1-6 and 8-11 are currently pending and have been examined.
This action is made FINAL.
International Priority 
Applicant’s ADS properly claims international priority to JP 2017-245774, filed on 12/22/2017.  This application fully supports Claims 1-6 and 8-11 as presently filed; as such, all claims are granted an effective filing date of 12/22/2017.  
Response to Applicant’s Arguments
Objections
The objection to the drawings is obviated by the amendment to the specification submitted on 9/20/2021 in relation to an AFCP request.  This amendment was entered on 10/05/2021; therefore, the previous objection to the drawings is withdrawn.
Claim Rejections – 35 USC § 112
The previous 112(a) rejection is obviated by the present cancellation of Claim 7; therefore, the 112(a) rejection is withdrawn.
The previous 112(b) rejections are obviated by the present amendments to Claim 3 and cancellation of Claim 7; therefore, the 112(b) rejections are withdrawn.  
Claim Rejections – 35 USC § 101
	Applicant’s arguments regarding the 101 analysis have been considered and are unpersuasive.
Applicant’s 101 arguments in their entirety merely repeat the arguments previously advanced in the RCE filed 12/07/2021 verbatim.  These arguments were answered in the Non-Final Rejection dated 1/12/2022.  See that and other previous Office Actions for more information.
Claim Rejections – 35 USC § 103
	Applicant’s arguments regarding the 103 analysis have been considered and are unpersuasive.
Applicant first argues that previous citations of the Vongsouvanh reference as disclosing a ticket which includes a command is incorrect, asserting that “Vongsouvanh’s token merely indicates ‘scope and duration of access,’ which is not a command or a scropt to be executed by a processor.”  Examiner disagrees.  As explained in the Vongsouvanh reference, the access token includes “data defining a specific scope and, in some aspects, lifetime for an authorized request and may be used by client device 110 to obtain access to protected resources that are hosted by resource service 120…”  In other words, the access token itself defines what, how long, and to what extend the bearer of the access token is to be granted access to protected resource(s).  Further, as is clear from the previously provided citations, upon presentation of the access token to the resource service, the resource service provides the access specified in the access token.  While not explicitly described in Vongsouvanh as being in the form of a “script” (hence the combination with the Zarchy reference), this certainly constitutes “one or more commands instructing operations of the processor for using the resource available to the user” as claimed.  
Further, the access token and sequence of steps taken in relation to the receipt thereof described in Vongsouvanh does not require the “process of associating the received token with a process to be performed by the processor” because said process (the scope of access to be provided) is already contained within the access token itself.  Indeed, Vongsouvanh discloses no such additional step upon receipt of the access token.  As such, Applicant’s assertion of a discrepancy between the claimed process and “a case of using a conventional token” (at least as described in Vongsouvanh) is incorrect.  Likewise, the asserted “practical advantages, which [are] significantly more than the judicial exception” Applicant asserts in relation to this distinction, ie: alleged additional flexibility, (an argument belonging to the 101 inquiry rather than the 103 inquiry as argued) is likewise incorrect, as these advantages are already present in the prior art.  Even were this not the case, as previously explained, this purported improvement to flexibility of access rights does not constitute an improvement to computer functionality or other technology within the meaning of MPEP 2106.05(a).  See previous Office Actions for more information.
Applicant next argues against the Zarchy reference disclosing the embedded commands of an access token being in the form of a script, specifically asserting that the “list of program instructions” of the access token of Zarchy “actually means ‘a list of programs,’ rather than ‘a list of instructions’ that usually means a program.”  In support of this, Applicant cites the following language from Paragraph 0049 of Zarchy:  “A processor of user device 102 may read the list 410 to determine which program instructions contained at user device 102 are the set of program instructions rendered as executable or non-executable depending on whether the expiration indicator 408 is expired.”  Examiner disagrees that the scope of the Zarchy reference is narrowed as described by Applicant.  The quoted sentence describes a particular embodiment of Zarchy, as denoted by the first sentence of Paragraph 0049 and the permissive rather than restrictive language used therein:  “The list of program instructions 410 may comprise a list of computer-readable program instructions contained at user device 102.”  In other words, the permissive language (e.g., “may”) indicates that the invention of Zarchy includes, but is not limited to, the described embodiment.  The disclosure of Zarchy, in Paragraph 0049 or anywhere else, does not limit its scope to this particular embodiment.  A person having ordinary skill in the art, from the plain meaning of the term “list of program instructions” as well as how it is used elsewhere in the reference (e.g., the previously and presently cited Paragraphs 0045-0047) would understand this term to encompass instructions in the form of a program, or a “script.”  
Further, even in the particular embodiment asserted by Applicant, Examiner thoroughly disagrees with the notion that the list of program instructions contained within the access token does not constitute “commands to be executed by the processor” as asserted by Applicant, in that they specifically identify what actions are to be taken by the processor upon receipt of this access token.
Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more.
Regarding Claims 1, 8, and 9, the limitation of receiving a user authentication request including a user ID and a password for authentication of the user; receiving, after the user authentication, an acquisition request for the resource available to the user from a first apparatus; and executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the script with the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user, as drafted, are processes that, under their broadest reasonable interpretations, cover certain methods of organizing human activity.  For example, these limitations fall within the subcategories of commercial or legal interactions, managing personal behavior or relationships or managing interactions between people.  Additionally, the limitations of generating, when receiving an acquisition request from a first apparatus, the ticket including a script with one or more commands instructing operations of the processor for using the resource available to the user based on the available resource information; and executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the command indicated by the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user, as drafted, are processes that, under their broadest reasonable interpretations, cover mental processes.  But for the recitation of generic computer components, these limitations may be performed in the human mind or with the aid of pen and paper.  If a claim limitation, under its broadest reasonable interpretation, covers fundamental economic principles or practices, commercial or legal interactions, managing personal behavior or relationships, or managing interactions between people, it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind or with the aid of pen and paper but for recitation of generic computer components, it falls within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
	The judicial exception is not integrated into a practical application.  In particular, the claim recites the additional elements of a memory configured to store available resource information indicating a resource available to a user; a processor coupled to the memory and configured to perform a process; a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process; and transmitting the ticket to the first apparatus.  These amount to no more than merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and generally linking the use of the judicial exception to a particular technological environment or field of use (see MPEP 2106.05(h)).  Accordingly, these additional elements do not integrate the abstract ideas into a practical application because they do not, individually or in combination, impose any meaningful limits on practicing the abstract ideas.  The claims are therefore directed to an abstract idea.
	The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the judicial exception into a practical application, the additional elements amount to no more than merely using a computer as a tool to perform an abstract idea, or generally linking the use of the judicial exception to a particular technological environment or field of use.  These cannot provide an inventive concept.  The claims are not patent eligible.  
Claims 2-6 and 10-11, describing various additional limitations to the machine of Claim 1, amount to substantially the same unintegrated abstract idea as Claim 1 (upon which these claims depend, directly or indirectly) and are rejected for substantially the same reasons.  
Claim 2 discloses that the memory stores personal data of the user as the resource available to the user (an abstract idea in the form of a mental process), specifies that the one or more commands indicated in the command information must include a command to acquire personal data from memory (merely narrowing the field of use), as well as claiming the transmission of said personal information (merely providing insignificant extra-solution activity), which do not integrate the recited judicial exception into a practical application.  Regarding the above-mentioned insignificant extra-solution activity, these activities are well-understood, routine, and conventional as they embody mere data gathering (see MPEP 2106.05(g)) and receiving/transmitting data over a network (see MPEP 2106.05(d)) respectively.  
Claim 3 specifies particular embodiments of the previously claimed resources and command information, and specifies that the previously claimed execution step applies the further specified command information (merely narrowing the field of use), which do not integrate the recited judicial exception into a practical application.  
Claim 4 further specifies the particular embodiments of Claim 3 (merely further narrowing the field of use), which does not integrate the recited judicial exception into a practical application.  
Claim 5 discloses an additional decoding step within the previously claimed execution of the command information (an abstract idea in the form of a mental process), which does not integrate the recited judicial exception into a practical application.  
Claim 6 further specifies the information to be included on the generated ticket (merely narrowing the field of use) and implies an additional step of authenticating the source of the received ticket before the execution step takes place (said additional step being a mental process), which do not integrate the recited judicial exception into a practical application.  
Claim 10 discloses wherein the script is generated from a template having temporary values that are replaced with data from the access request (merely narrowing the field of use), the data from the access request including a resource identifier identifying the resource available to the user (merely narrowing the field of use), the data also including a begin date and end date of the data to be obtained from the resource available to the user (merely narrowing the field of use), and the temporary values of the template are replaced with the resource identifier, the begin date and the end date to generate the script (an abstract idea in the form of a certain method of organizing human activity and mental process), which do not integrate the claim into a practical application.    
Claim 11 specifies that the resource identifier, begin date, and end date of Claim 10 are specifically related to a rental car and the pickup/dropoff dates thereof (merely narrowing the field of use), which does not integrate the claim into a practical application.  
Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 5-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh et al (PGPub 20140223516) (hereafter, “Vongsouvanh”) in view of Zarchy et al (PGPub 20100251352) (hereafter, “Zarchy”).  
	Regarding Claims 1, 8, and 9, Vongsouvanh discloses the following limitations:
a memory configured to store available resource information indicating a resource available to a user (¶ 0033; Fig. 2A; digital information comprising a resource is hosted by the resource service); 
a processor coupled to the memory and configured to perform a process (¶ 0051; Fig. 3; processors and memory are coupled for inter-component communications);
a non-transitory computer-readable storage medium having stored an information processing program to cause a computer to perform a process (¶ 0005; computer-readable storage medium encoded with instructions executable by at least one processor); and
transmitting the ticket to the first apparatus (¶ 0043; the access token is sent to the computing device).
Vongsouvanh does not explicitly disclose but Zarchy does disclose receiving a user authentication request including a user ID and a password for authentication of the user (¶ 0033-0034, 0085, 0097-0098, 0100; Fig. 11; access token request includes a device identifier, which may comprise a user name and password; user device may include a display for, among other functions, presenting a screen in which the user may enter an identifier (e.g., a user name and password); registered device identifier (which may comprise a user name and password) is received in Block 1102, prior to the receipt of the access-token request in Block 1104).  
Vongsouvanh additionally discloses receiving an acquisition request for the resource available to the user from a first apparatus (¶ 0026, 0030-0031, 0040; authorization request; may include a requested scope for the requested authorization).  Vongsouvanh does not explicitly disclose but Zarchy does disclose wherein the acquisition request is received after the user authentication (¶ 0097-0098, 0100; Fig. 11; registered device identifier (which may comprise a user name and password) is received in Block 1102, prior to the receipt of the access-token request in Block 1104).  
Vongsouvanh additionally discloses generating, when receiving the acquisition request from the first apparatus, a ticket including one or more commands instructing operations of the processor for using the resource available to the user based on the available resource information (¶ 0031, 0040, 0044; a ticket indicating a use right of the resource is disclosed by the access token; the command information disclosed by the defined parameters of the access that is allowed (e.g., scope and duration of access); in response to a request, an access token is created).  Vongsouvanh does not explicitly disclose but Zarchy does disclose said one or more commands in the form of a script (¶ 0045-0047; Fig. 4; access token includes a list of program instructions).  
Vongsouvanh additionally discloses executing, when receiving the ticket from a second apparatus that acquired the ticket via the first apparatus, the one or more commands included in the ticket resulting in the second apparatus obtaining a result of the using the resource available to the user (¶ 0044; the resource service receives the access token from the client device and in response provides access to the protected resource according to the access token's parameters).  Vongsouvanh does not explicitly disclose but Zarchy does disclose said one or more commands in the form of a script (¶ 0045-0047; Fig. 4; access token includes a list of program instructions).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the command script functionality of Zarchy with the access control system of Vongsouvanh because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results) (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Zarchy are applicable to the base device (Vongsouvanh), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 2, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein the memory stores personal data of the user as the resource available to the user, and in the generating, the one or more commands include an acquisition command to acquire the personal data from the memory, and in the executing, the personal data is acquired from the memory by executing the acquisition command, and the acquired personal data is transmitted to the second apparatus (¶ 0031, 0033, 0043-0044; protected resource may include digital information or hosted resources associated with a user, such as digital images/videos, email accounts, financial infromation, a cloud storage account, a social network profile, user preferences, etc.).  
Regarding Claim 5, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the executing, the one or more commands included in the ticket from the second apparatus are decoded, and the decoded one or more commands are executed (¶ 0032; execution of secured or encrypted data in the access token necessarily requires decryption of the same).  
Regarding Claim 6, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh additionally discloses wherein in the generating, the ticket further includes an authentication identifier indicating the second apparatus having a right to use the ticket, and in the executing, the one or more commands are executed after a source from which the ticket is received is authenticated in reference to the authentication identifier (¶ 0030, 0032, 0044; execution of secured or encrypted data in the access token necessarily requires decryption of the same).
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Zarchy and Pineau et al (PGPub 20140002236) (hereafter, “Pineau”).
Regarding Claim 3, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1.  Vongsouvanh and Zarchy do not explicitly disclose but Pineau does disclose wherein the resource available to the user is equipment connected to the information processing apparatus, and in the generating, the one or more commands includes a control command to control the equipment, and in the executing, the processor controls the equipment according to the control command (Abstract; ¶ 0015-0017; the resource being accessed is a door, which is connected to a remote server; upon validation, the server sends an open door signal to the door lock).  
The motivation to combine the references of Vongsouvanh and Zarchy remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the physical access functionality of Pineau with the access control system of Vongsouvanh and Zarchy because Pineau teaches to do so (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  In at least the Abstract and ¶ 0013-0014, the invention of Pineau is disclosed for use in an access control system such as that of Vongsouvanh and Zarchy.
Regarding Claim 4, Vongsouvanh in view of Zarchy and Pineau discloses the limitations of Claim 3.  Vongsouvanh and Zarchy do not explicitly disclose but Pineau does disclose wherein the available resource information indicates a room available to the user, the equipment is a locking device for locking and unlocking of a door for entry to the room, and in the generating, the one or more commands includes a control command to instruct the locking device to unlock the door (Abstract; ¶ 0007, 0015-0017; the resource door is to a room (e.g., hotel, motel) assigned to a guest; door token instructs the remote server to remotely unlock the door).  The motivation to combine remains the same as for Claim 3.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Vongsouvanh in view of Zarchy, Smith (US 7,343,597) (hereafter, “Smith”), and Hampshire et al (PGPub 20110191126) (hereafter, “Hampshire”).  
Regarding Claim 10, Vongsouvanh in view of Zarchy discloses the limitations of Claim 1. Vongsouvanh and Zarchy do not explicitly disclose but Smith does disclose wherein the script is generated from a template having temporary values that are replaced with data (Column 12, lines 34-46; a command template is used to generate a command; parameters may be modified from default values).  Vongsouvanh additionally discloses said replacement data from the access request (¶ 0026, 0030-0031; a request for access to a protected resource including a scope of said access; authorize a client device to access the protected resource according to a requested scope; access token includes data defining a specific scope, and in some aspects, lifetime for an authorized request and may be used by a client device to obtain access to protected resources).  
Vongsouvanh additionally discloses the data from the access request including a resource identifier identifying the resource available to the user (¶ 0026, 0030-0031, 0040; Claim 9; authorization request; may include a requested scope for the requested authorization and a Uniform Resource Identifier; a resource identified by the Uniform Resource Identifier).  
Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose the data also including a begin date and end date of the data to be obtained from the resource available to the user (Abstract; ¶ 0039; reservation request includes an intended start time and end time for a specific vehicle selected by the driver).  
Vongsouvanh and Zarchy do not explicitly disclose but Smith does disclose the temporary values of the template are replaced with data to generate the script (Column 12, lines 34-46; a command template is used to generate a command; parameters may be modified from default values).  Vongsouvanh additionally discloses said replacement data including the resource identifier (¶ 0026, 0030-0031, 0040; Claim 9; authorization request; may include a requested scope for the requested authorization and a Uniform Resource Identifier; a resource identified by the Uniform Resource Identifier).  Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose said replacement data including the begin date and the end date (Abstract; ¶ 0039; reservation request includes an intended start time and end time for a specific vehicle selected by the driver).  
The motivation to combine the references of Vongsouvanh and Zarchy remains the same as for Claim 1.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the template functionality of Smith with the access control system of Vongsouvanh and Zarchy because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Smith are applicable to the base device (Vongsouvanh and Zarchy), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.  It further would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to include the vehicle rental functionality of Hampshire with the access control system of Vongsouvanh, Zarchy, and Smith because the combination merely applies a known technique to a known device/method/product ready for improvement to yield predictable results (see KSR Int’l Co. v. Teleflex, Inc., 550 U.S. 398, 415-421 (2007) and MPEP 2143).  The known techniques of Hampshire are applicable to the base device (Vongsouvanh, Zarchy, and Smith), the technical ability existed to improve the base device in the same way, and the results of the combination are predictable because the function of each piece (as well as the problems in the art which they address) are unchanged when combined.
Regarding Claim 11, Vongsouvanh in view of Zarchy, Smith, and Hampshire discloses the limitations of Claim 10.  Vongsouvanh, Zarchy, and Smith do not explicitly disclose but Hampshire does disclose wherein the resource identifier identifies a rental car, the begin date is the date the rental is rented and the end date is the date the car is returned (Abstract; ¶ 0039; reservation request includes an intended start time and end time for a specific vehicle selected by the driver).  The motivation to combine remains the same as for Claim 10.  
Discussion of Prior Art Cited but Not Applied
For additional information on the state of the art regarding the claims of the present application, please see the following documents not applied in this Office Action (all of which are prior art to the present application):
PGPub 20130185784 – “Authority Delegate System, Server System in Authority Delegate System, and Control Method for Controlling Authority Delegate System,” Tamura, disclosing an access control system utilizing access tokens which are sharable with other users or devices
PGPub 20160318481 – “Methods and Systems for Using Cloud Services to Assign e-Keys to Access Vehicles,” Penilla et al, disclosing an access control system for a vehicle which utilizes an access code
PGPub 20160283740 – “Consumer and Brand Owner Data Management Tools and Consumer Privacy Tools,” Roundtree, disclosing a system which provides tools to control how and who may access a user’s personal data
PGPub 20150370615 – “Methods and Apparatus for Using Smart Environment Devices via Application Program Interfaces,” Pi-Sunyer, disclosing a system for controlling access to and interaction with data elements via access tokens
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK C CLARE whose telephone number is (571)272-8748. The examiner can normally be reached Monday-Friday 7:30am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Zimmerman can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK C CLARE/Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628